ALLOWANCE
Claims 1, 2, 4, 6, 7, 9-14, 16-19, 21, 22, 24-26 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The section discussing Allowable Subject Matter from the previous Office Action is incorporated here.

Per the conversations the examiner had during the interview, that section may not have been clear as to whether the dependent claims were necessary to avoid rejection.  As such, the examiner clarifies that it is improper to base a formal prior art rejection on speculations of claim language, as opposed to what the claim literally requires.  See In re Steele, 305 F.2d 859 (CCPA 1962).  As such, no prior art rejection for the previous claims was proffered  That said, some of the previous amendment could be considered in view of the prior art, and the examiner found those portions would likely have been meet, given the interpretation of the prior art and the field of art.
What the amendment does is tie the claims to a mutation, as supported in [0011] and [0035], which is traditionally a concept of genetic algorithms.  Applicants’ also previously claimed weight pruning, which is something found in the more general art of machine learning.  1

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        2 Aug 21


    
        
            
        
            
        
            
    

    
        1 Save one.  A final search in Google Scholar yielded Xue et al., Optimizing ontology alignment through hybrid population-based incremental learning algorithm, which mentions that “probabilities of cross and mutation, size of the population, rate of generational reproduction and so forth” (emphasis added) as factors considered in evolutionary techniques, but this reference does not provide a specific combination of both factors, and also the publication date is after the filing date, so Xue does not provide counterevidence to the allowability of the instant claims.